Citation Nr: 1812974	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-52 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for calluses of the bilateral feet.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot condition other than calluses, to include as secondary to calluses.

3.  Entitlement to service connection for calluses of the bilateral feet.

4.  Entitlement to service connection for a bilateral foot condition other than calluses, to include as secondary to calluses.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953..

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2015 rating decision that determined new and material evidence sufficient to reopen previously denied claims for service connection for calluses, bilateral feet, and for a bilateral foot disability had not been submitted.  The Veteran filed a notice of disagreement (NOD) in March 2015.  A statement of the case (SOC) was issued in October 2016 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In November 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  While the Veteran previously had a paper claims file, this appeal is now fully being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file.  All such records have been reviewed.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  


Regarding characterization of the appeal, the Board notes that, in view of the favorable decisions on the request to reopen the claims for service connection for calluses and for a bilateral foot condition other than calluses, the Board has characterized the appeal as also encompassing the underlying service connection matters, as set forth on title page.  For this same reason, and the fully favorable decision awarding  service connection for calluses of the bilateral feet, on the merits,   additionally, the Board has expanded the reopened claim for service connection for other foot disability to  encompass an additional theory of entitlement raised by the Veteran (as discussed in the remand, below).

The Board's decisions addressing the petitions to reopen, as well as the claim for service connection for calluses of the bilateral feet and for a bilateral foot condition, set forth below.  The reopened claim for service connection for a bilateral foot condition, other than calluses, is addressed in the remand following the order; that matter is remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In June 1982 and July 2001 rating decisions, the RO denied service connection for calluses and for a bilateral foot condition on the basis that a chronic foot condition was not shown and there was no evidence of continuity of foot problems since service.  The Veteran did not initiate an appeal of the former decision, and did not perfect an appeal as to the latter decision.

3.  In a July 2009 rating decision, the RO determined that new and material evidence sufficient to reopen a previously denied claim for service connection for a bilateral foot condition had not been submitted.  Although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies. 

4.  Since the last final ratings decisions of record, evidence has been associated with the claims file that is not duplicative or cumulative of evidence previously of record, and that relates to an unestablished facts necessary to substantiate the claims for service connection for calluses and for a bilateral foot condition, other than calluses, and raises a reasonable possibility of substantiating those claims.

5.  Competent, credible and probative evidence tends to indicate that the Veteran has current, recurrent calluses of  the bilateral feet which first manifested in service.


CONCLUSIONS OF LAW

1.  June 1982 and July 2001 rating decisions, in which the RO denied service connection for calluses of the bilateral feet, and a bilateral foot condition, are final.  38 U.S.C. §§ 7104(b); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  A July 2009 rating decision, in which the RO determined that new and material evidence sufficient to reopen a previously denied claim for service connection for a bilateral foot condition had not been submitted is final.  38 U.S.C. §§ 7104(b) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  As evidence received since the June 1982 rating decisions is new and material, the criteria for reopening the claim for service connection for calluses of the  bilateral feet is met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  As evidence received since the July 2009 rating decisions is new and material, the criteria for reopening the claim for service connection for a bilateral foot condition ,other than calluses, is met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for calluses of the bilateral feet are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  

Given the fully favorable resolution discussed below, the Board finds that all necessary actions in connection with the claim for service connection for TMJ dysfunction have been accomplished.

I.  Requests to Reopen

At the outset, the Board finds it necessary to engage in brief recitation of the factual background concerning the claims currently on appeal.  

A review of the record shows that the Veteran first sought VA disability compensation in August 1981, as which time he filed a claims for service connection for, among things, "damage to both feet."  A deferred rating decision dated in December 1981 noted that the Veteran was claiming service connection for knife wounds to back of head, which injury had been determined to have occurred not in the line of duty.  An administrative decision was issued in June 1982 wherein was determined that the Veteran's character of discharge for his period of service from April 23, 1951, to April 17, 1953, was under conditions other than dishonorable and was therefore not a bar to VA benefits.  A rating decision was then issued that same month that denied service connection for calluses, bilateral feet, and for knife wounds of the right check and right occipital scalp.  The latter was denied upon finding that the injuries were the result of the Veteran's own willful misconduct.  The former was denied upon finding that the Veteran's service treatment records (STRs) showed no evidence of a chronic foot condition and that there was no evidence of continuity of foot problems since service.  The Veteran did not appeal that decision and it became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Medical records from Parkland Memorial Hospital dated in February 1987 show that the Veteran complained of calluses on the bottom of his feet, which made it difficult to walk.  A VA nonservice-connected pension examination was conducted in September 1987, the report of which reveals the Veteran's complains of painful calluses on both feet since service.  Multiple severe, painful calluses were observed on both of the Veteran's feet at the time of that examination.  The Veteran was approved for nonservice-connected pension benefits in November 1987.

In January 1988, the Veteran submitted correspondence that was considered to be an informal claim for service connection for calluses of both feet.  That same month, the Veteran was informed that service connection for such had been previously denied and of the need to submit new and material evidence if he desired to reopen his claim.  The Veteran responded in April stating that he had no new evidence to submit.

In January 2001, the Veteran filed a request to reopen his previously denied claim for service connection for a bilateral foot condition.  In February 2001, the Veteran was informed of the need to submit new and material evidence showing that either his foot condition manifested within a year from discharge from service or that it was incurred during military service and had existed since that time.  The Veteran submitted a written statement reporting that he was first treated in service for calluses and bunions and that the problem has existed since that time.  He also stated that he often shaved the calluses himself, as opposed to seeking medical treatment, but did report post-service treatment from a variety of doctors.  In a July 2001 rating decision, the RO denied service connection for a bilateral foot condition.  Although the RO did not address whether new and material evidence had been submitted, the claim was denied on the merits upon finding that a bilateral foot condition was not present in service and there is no record of a current foot condition.  Thereafter, the Veteran initiated an appeal with the filing of a notice of disagreement, and  he submitted a medical record dated in July 2011 showing that he had presented with complaints of calluses and corns.  An SOC was issued in July 2002 that continued the denial of the Veteran's claim for service connection for a bilateral foot condition.  However, the Veteran did not then file a substantive appeal to perfect  his appeal, and the July 2001 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In November 2008, the Veteran filed a claim for service connection for bilateral foot pain.  In support of his claim, he submitted VA treatment records showing treatment for pressure calluses, nail and callus debridement, and complaints of painful calluses.  In a July 2009 rating decision, the RO determined that new and material evidence sufficient to reopen a previously denied claim for service connection for a bilateral foot condition had not been submitted.  Although notified of the denial,  Veteran did not disagree with the decision ,and the July 2009 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Notably, there also is no evidence that any applicable exception to finality applies, as no new and material evidence was received within one year of the notification of the denial,, and no additional service records have been received at any time, warranting readjudication of the claim(s).  See 38 C.F.R. § 3.156(b) and (c)/

Then, in November 2014, the RO received a congressional inquiry concerning the Veteran.  Attached to the inquiry was a letter from the Veteran to his Congressman, wherein he detailed his attempts to receive disability benefits for his bilateral foot condition.  In responding to the congressional inquiry, the RO indicated that it had accepted the Veteran's letter submitted along with the inquiry as a claim for service connection for a foot condition, to include corns, bunions, and calluses.  Then, in a February 2015 rating decision, the RO determined that new and material evidence sufficient to reopen previously denied claims for service connection for calluses, bilateral feet, and for a bilateral foot condition had not been submitted.  The Veteran disagreed with the decision and perfected an appeal to the Board.

Although not entirely clear from the text of the past rating decisions, it does appear that the RO has previously considered entitlement to service connection for both calluses, specifically, and for any bilateral foot condition, ,generally.  In this regard, the Board notes that where varying diagnoses are involved, in considering whether the claim presented is one to reopen or a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  Here, the 1982 rating decision specifically denied service connection for calluses, bilateral feet.  Further, in seeking to reopen a claim for a bilateral foot condition in 2001, the Veteran reported having been treated for bunions in addition to calluses.  In denying service connection for a bilateral foot disability in July 2001, although previously informing the Veteran of the need to submit new and material evidence, the RO did not engage in an analysis of whether such evidence had been submitted; rather, the RO simply adjudicated the claim for service connection for a bilateral foot condition on the merits.  As the Veteran did not perfect an appeal of the June 1982 and/or July 2001 rating decisions, the Board finds those decisions became final as to claims for service connection for calluses, bilateral feet, and for a bilateral foot condition.  The RO was thus correct in requiring new and material evidence be presented for the Veteran to reopen claims for service connection for calluses and/or a bilateral foot condition, other than calluses.

As stated above, in a July 2009 rating decision, the RO determined that new and material evidence sufficient to reopen a previously denied claim for service connection for a bilateral foot condition had not been submitted.  In that decision, the RO noted that a claim for service connection for a chronic foot condition had been denied in June 1982 because the evidence of record failed to demonstrate a continuity of foot problems since service, which decision had become final.  The RO did not discuss the intervening July 2001 decision, which also had become final.  Rather, the RO simply looked at the VA treatment records submitted in connection with the claim and determined that they did not constitute new and material evidence.  Although the RO did not discuss whether it was considering calluses specifically, or any diagnosed bilateral foot condition generally, the fact remains that prior final decisions had been rendered on the merits of claims for service connection for both calluses and for a bilateral foot condition other than calluses.  

Thus, as a result of the finality of the prior RO decisions discussed above, the Veteran's claims for service connection for calluses and for a bilateral foot condition other than calluses may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C. §§ 5108, 7104 (2012); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2017).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).

Notably, during his November 2017 Board hearing, the Veteran reported that his foot problems first started in service and that he has been receiving treatment for foot problems at the Dallas, Texas, VA Medical Center (VAMC) since shortly after his discharge of service.  Specifically, the Veteran stated that he went to sick call several times between 1951 and 1953 for treatment of calluses and corns on both feet, noting that he developed corns and calluses in service due to his boots, which two sized too large, rubbing against his feet.  The Veteran reported current treatment consisting of shaving trimming of his calluses and seems to suggest that his doctors have indicated that calluses were first caused by the wearing of boots that were too large for him.  He also stated that he now has flat feet and that he was told by his podiatrist that his calluses and corns caused his flat feet.  As noted above, the Veteran's medical records do shows pos-service treatment related to painful calluses.  Furthermore, a review of the Veteran's STRs shows that he was treated in service for calluses.  More recent VA treatment records also show a diagnosis of pes planus and history of corns.

Overall, while some of this evidence was before the RO at the time that the Veteran's claims were last finally denied, namely, the Veteran's assertions that he began having foot problems in service and continued to be treated for them after service, the whole of the evidence associated with the claims folder since the last final denial of the Veteran's claim is new and material in that it tends to substantiate certain aspects of the Veteran's claim and/or triggers VA duty to provide a medical examination.  Specifically, the Veteran's testimony during his Board hearing suggests that doctors informed him that his calluses were the result of wearing boots that were too big for him during service.  The Veteran is competent to relate this information.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he/she was told by a medical professional).  Further, the credibility of the Veteran's statements is to be presumed.  See Justus, supra.  Thus, the Veteran's testimony regarding the etiology of his calluses is supporting evidence of a current disability and a nexus between that diagnosed disability and military service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (setting forth the elements necessary to prove service connection); see also Shade, 24 Vet. App. at 120 (noting that the language of § 3.156(a) "does not require new and material evidence as to each previously unproven element of a claim.").  As a result, the Board finds that the Veteran's testimony, which is presumed credible, constitutes new and material evidence sufficient to reopen the previously denied claim for service connection for calluses.  

For the same reason, the Veteran's testimony that doctors informed him that he has flat feet due to his calluses support reopening the previously denied claim for service connection for a bilateral foot condition other than calluses.  Indeed, as noted by the United States Court of Appeals for the Federal Circuit, where a claimant presents "a new theory of causation for the same disease or injury that was the subject of a previously denied claim" and "the evidence supporting the veteran's new theory of causation constitutes new and material evidence, . . . VA must reopen the veteran's claim."  Boggs, 520 F.3d at 1336-37; see Shade, 24 Vet. App. at 117.  Accordingly, the claim of service connection for a bilateral foot condition other than calluses is reopened with the submission of new and material evidence.  See 38 U.S.C. § 5108 ; 38 C.F.R. § 3.156 (a).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether the elements are met is based on an analysis of all pertinent evidence of record and the evaluation of its competency, credibility, and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 92017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, the Veteran contends that he has painful calluses on both feet that are due to or a consequence of service.  Specifically, during his 2017 Board hearing, the Veteran reported that while in service, he was required to wear boots that were two sizes too big for him, along with thick socks, and that the rubbing of his ill-fitting boots and socks caused him to develop calluses on both feet.

A review of the Veteran's service treatment records (STRs) reveals that his feet were clinically evaluated as normal at the time of his April 1951 pre-induction examination.  The Veteran similarly denied any foot problems on the accompanying report of medical history.  When evaluated for discharge in April 1953, the Veteran's feet were again clinically evaluated as normal.  In-service treatment for calluses or other foot problems is not evident from the STRs currently before the Board.  The Board notes, however, that several pages of the Veteran's STRs are faded to the point of illegibility and are unreadable.  Furthermore, the Veteran reported treatment at and Army hospital while stationed in Germany, and also a "camp" in New Cumberland, Pennsylvania.  There is no indication that any attempt to obtain records from these facilities has ever been taken.  The Board notes STRs do not include inpatient clinical records, which are comprised of a variety of health care treatment records that document a service member's treatment at a military treatment facility.  See VA Adjudication Procedures Manual "Live Manual" (M21-1) part III, subpt. iii, ch. 2, sec. A.1.c, e..  Thus, it is possible that records showing in-service treatment for calluses do exist.  Rather than remand to attempt to obtain any such records, the Board will simply resolve reasonable doubt in favor of the Veteran and conclude, based on his lay statements, the credibility of which the Board finds no reason to question, that he was treated for calluses in service.  As there is no suggestion that any calluses existed prior to service, the Board will presume that calluses first manifested during the Veteran's period of active duty.

The Board notes that the Veteran is competent to report on symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Given the observable nature of calluses, the Board finds that the Veteran is competent to report on the presence and continuity of calluses.  Here, the Veteran has asserted ongoing problems with calluses on both feet, since service.  The Veteran has reported self-treatment of calluses, and medical treatment records show treatment for calluses since at least 1981.  Again, the Board has no reason to doubt the veracity of  the Veteran's statements regarding the presence and continuity of calluses since service, which indicates that the Veteran has had recurrent calluses since active service.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56.  

Considering the pertinent evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the record presents a basis to grant the Veteran's claim for service connection for calluses of the bilateral feet , based on in-service incurrence and recurrent symptoms since service.  See 38 C.F.R. §§ 3.102, 3.303(a).


ORDER

As new and material evidence to reopen the claim for service connection for calluses of the bilateral feet, has been received, the appeal as to that matter is granted.

As new and material evidence to reopen the claim for service connection for a bilateral foot condition, other than calluses, has been received, to this limited extent, the appeal as to that matter is granted.

Service connection for calluses, bilateral feet, is granted.


REMAND

The Board's review of the claims file reveals that further action on the remaining claims on appeal

As regards the Veteran's reopened claim for service connection for a bilateral foot disability, other than calluses, the Board finds it necessary to remand that claim for further development.  As discussed above, the Veteran has indicated that he was told by a doctor that his calluses, which are now service-connected, caused his flat feet, which raises the issues of secondary service connection.  Specifically, a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(a), (b).  Based on this evidence suggesting some connection between the Veteran's calluses and his development of pes planus, the Board has determined that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2017).  

Accordingly, the claim for service connection for a bilateral foot condition, other than calluses, is being remanded for the Veteran to be afforded a VA examination to obtain information as to the nature and etiology of any diagnosed foot condition other than calluses, to include consideration of whether any condition was caused or made worse by the Veteran's now service-connected calluses.
The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his reopened claim.  See 38 C.F.R. §  3.655 (b) (2017).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination(s), the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met and the record is complete, the AOJ should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

With respect to VA treatment records, the claims file includes records from the VA Medical Center (VAMC) in Dallas, Texas, dated through November 2017.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the noted facility (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include any records dated since November 2017 following the procedures prescribed in 38 C.F.R. § 3.159  \as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1).  But see 38 U.S.C. § 5103(b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, the matter is hereby REMANDED for the following action:

1.  Obtain from the Dallas VAMC (and any associated facility(ies)) all outstanding records of evaluation and/or treatment of the Veteran dated since November 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his feet by an appropriate physician, preferably, a podiatrist.

The contents of the entire claims file (in VBMS and Virtual VA (Legacy Content Manager))), to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.

All indicated tests and studies (to include X-rays) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician should clearly identify all disability(ies), other than the Veteran's painful calluses for which he is now service-connected, affecting each foot (to include corns, bunions, and flat foot) currently present, or present at any time pertinent to the current claim (even if now asymptomatic or resolved).

Then, for each such identified disability, the physician should provide opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically-related to service.

If the physician finds any such identified disability not likely attributable to service, the physician should also opine for each such disability whether that disability was caused OR is or has been aggravated (permanently worsened beyond natural progression) by the Veteran's now service-connected calluses of the  bilateral feet.  If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from the aggravation, to include by identifying, to the extent possible, the baseline level of the disability prior to the aggravation.

In addressing the above, the physician must consider and discuss all relevant in service medical evidence and post-service medical evidence.  The physician must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to nature, onset and continuity of symptoms.

Notably, the absence of documented evidence of associated symptoms shortly after service should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating opinions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the service connection claim, on the merits, in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manage) file(s) since the last adjudication), and legal authority.  

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.  


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 




	(CONTINUED ON NEXT PAGE)



must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


